Exhibit 99.1 SUBSCRIPTION AGREEMENT Mondovita Corp. Mondovita Corp., a Nevada corporation (hereinafter the "Company") and the undersigned (hereinafter the “Subscriber”) agree as follows: WHEREAS: A. The Company desires to issue a maximum of 10,000,000 shares of Common Stock of the Company at a price of $0.008 per share (hereinafter the "Shares"); and B. Subscriber desires to acquire the number of Shares set forth on the signature page hereof. NOW, THEREFORE, for and in consideration of the premises and the mutual covenants hereinafter set-forth, the parties hereto do hereby agree as follows: SUBSCRIPTION FOR SHARES 1.1 Subject to the terms and conditions hereinafter set-forth, the Subscriber hereby subscribes for and agrees to purchase from the Company such number of Shares as is set-forth upon the signature page hereof at a price equal to $0.0007 per share, and the Company agrees to sell such Shares to Subscriber for said purchase price. Upon execution, this subscription shall be irrevocable by Subscriber. 1.2 The purchase price for the Shares subscribed to hereunder is payable by the Subscriber contemporaneously with the execution and delivery of this Subscription Agreement to Mondovita Corp., #22 Calle Felix Nolasco Atlantica, Puerto Planta Dominican Republic or such other place as the Company shall designate in writing.
